EXHIBIT CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF In connection with the Report of Great Spirits, Inc. (the "Company") on Form 10-KSB as filed with the Securities and Exchange Commission (the "Report"), I, Dana Hyde , Chief Executive and Financial Officer of the Company, certify, pursuant to 18 U.S.C. ss.1350, as adopted pursuant to ss.906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: September 23, 2008 By: /s/Dana Hyde Dana Hyde Chief Executive Officer and Chief Financial Officer
